UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012. oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to Commission file number 001-32265 (American Campus Communities, Inc.) Commission file number 333-181102-01 (American Campus Communities Operating Partnership, L.P.) AMERICAN CAMPUS COMMUNITIES, INC. AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP, L.P. (Exact name of registrant as specified in its charter) Maryland (American Campus Communities, Inc.) Maryland (American Campus Communities Operating Partnership, L.P.) 76-0753089 (American Campus Communities, Inc.) 56-2473181 (American Campus Communities Operating Partnership, L.P.) (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 12700 Hill Country Blvd., Suite T-200 Austin, TX (Address of Principal Executive Offices) (Zip Code) (512) 732-1000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. American Campus Communities, Inc.
